Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 1of9

Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

   
   

"PLAINTIFF'S

EXHIBIT

eS: a

  

 

Plaintiff's Analysis of Defendants' Exhibit I & Exhibit H!
Pursuant to Fed. R. Evid. 601, 802 - 807

 

Entry Statement Content Linda Remele Hearsay Within an
E Has Personal Exception
Knowledge of to Rule
the Fact 802

Admissible
in form
presented

Statement Content is
a False Accusation,
Mischaracterization
of the Facts (M), or
unknown (U)

 

Yes No Yes No Yes

Yes

Yes

No

M

 

1 "Hired on July 18" x

True

 

No
x
x

| Ps

"On July 19, I hear she is having paneling in x
2 | Superintendent’s office-later find out it was
removed"

No
X
x

M

 

"August 28 attend a meeting with Dr. Warren and x xX x
Will Reid to preview pictures of Mills and
Robinson athletic facilities. I already have an
appointment to go see Robinson that afternoon
3 since I would not be there to attend the grand
opening on the 31st. I go to meals immediately
after the meeting. I asked dr. Warren to hold off
notifying the rest of the board until I can see the
issue for myself."

Xx

True

 

"She disregards me request and immediately called x x X
the rest of the board to come in to see slides."

false

 

 

"Email of supplemental report to court sent to board x x 4
on September Sth. This was filed without board
input and Dr. Warren represented it numerous times
to Sam Jones that the board supported this
document. The majority of the board was unaware
of the creation of this document." See P. Ex.18

4*

 

 

 

 

 

 

 

 

 

false

 

 

 

 

 

* Before the filing of Defendants' Motion for Summary Judgment, Defense counsel was provided evidence that contradicted the allegations bearing an asterisk.
The inclusion of these allegations in the Defendants' Motion for Summary Judgment raises an issue of counsel's breach of Fed. R. Civ. Pro. 11.

 
Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 2 of 9

Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

"We were never forwarded the original court
5 | document filed a week earlier by Sam Jones."
See P. Ex. 18

true

 

"Email dated September 6th indicates Sam got it to
you right before it was filed but you had been

6* | working on several draft of the document for at
least four days prior to sending it to us."

See P. Ex. 18

false

 

"I called you on the morning of September Sth and
you said you were meeting with Sam right then to
draft a response. I specifically asked if I could help
and you quickly said NO. That I had helped enough
when I told you the date the CAB heard the first
report on Robinson."

 

"You chose not to include anyone on the board in
the writing of the report."

false

 

"You also met with John Walker at 2 p.m. to let
6* | him see the report prior to sending it out to the
board later on September 5th."

false

 

"September 12 in executive session the board
reminds you that you are interim and just to keep
the ship afloat. Not make major changes and not
remodel offices."

true

 

"You respond by telling us how we won't find a
7 | better superintendent than you."

x
801(d)(2)

true

 

 

"Sept 22 I hear you have purchased and installed
new furniture in your offices."

 

 

 

 

 

 

 

 

 

 

 

true

 

 

 
Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 3 of 9

"T call you and tell you as a friend that the board as
a whole would not be happy with this as we told
you not to remodel"

~

 

"and I suggested you send the furniture back."

~

true

 

"You said you didn't think you could"

true

 

"and I assured you the company would take it back"
See P. Ex. 15

~*~

c

 

"as they do a huge volume of business with us"

 

"and want to continue outfitting three new schools."

P| PS

IC

 

\O |OO}CO| C8 oO | oO

"Sept 25 you invite several of the board members
into your office to see the new furniture"

true

 

"and explain that it was the superintendent's office
turn to be remodeled."

 

"This was not true." See P. Ex. 15

false

 

"The office had already had new carpet put down."

true

 

"and been updated"

false

 

W]O}O}O] oO

"The new furniture was an unnecessary expense"

[Ps

PPA Ps] PS | PS [PS /PS| PS | PS] P<

MPTP] PS | PS [P< TPST PX

PRPS [PS |S] PS

 

"and even if Derek Scott suggested it in trying to
win your favor you should have been a wise
Steward of the district's money and declined

any new purchases as an interim supt."

~

~*~

x

 

10

"During preservice days in August it became
apparent that you were moving all testing
responsibilities to the media specialists."

true

 

10

"T talked to you about this and"

true

 

10

"you said you would check on it."

x
801(d)(2)

true

 

 

10

 

"This resulted in the LaJuana Green agreeing to the
counselors accepting responsibility for the
summative assessments only."

 

 

 

 

 

 

 

 

 

 

true

 

 

 
Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 4 of 9

Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

10

"Media specialist still would do the majority of the
testing." See P. Ex. 15

false

 

10

"When I suggested closing the media centers for
training and testing was an unacceptable idea"

 

10

"you said we would hire subs for the media
specialist."

x
801(d)(2)

true

 

10

| "This unnecessarily increases the cost of our

substitute and our budget for Subs." See P. Ex. 15

false

 

10

"We do not hire subs for counselors. In past times
counselors dealt with many mental health issues of
students but currently all schools have a mental
health provider and most cases are referred to them.
The counselors have the time to deal with testing.
Media specialist are already the technology person
in the school and with the one-on-one initiative that
takes a lot of additional time without the added
burden of all the testing." Objection: Rule 401

és

true

 

tl

"You said the 4 high schools would continue to hire
a testing coordinator. "

x
801(d)(2)

true

 

11

| "As of the meeting on Nov 2 I believe all 4 high

schools have a testing coordinator but that has not
relieved the media specialist at those 4 high schools
of the testing responsibility."

 

11

"The newly hired coordinators are on contract and
working but have been told to only take over a
helping role and the media specialist is still the
responsible person for testing up until the
summative testing and then they will be in charge
of the testing." See P.Ex. 15

false

 

 

11

 

"This is another COST item. We are paying for 4
testing coordinators who are not coordinating
testing until April." See P.Ex. 15

 

 

 

 

 

 

 

 

 

false

 

 

 

 
Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

| "You were hired in 2012-13 school year as the
Elem Dir. At the end of that year you assume the
12 | additional role of assistant superintendent for Xx xX Xx x true
desegregation. That means you are beginning your
6 year as an employee of pcssd."

 

"On Oct 31 you refer to yourself as an outsider in a
construction meeting, 6 years is no longer an
outsider. You have been in a position of authority
as assist supt for deseg for 4 years."

12

 

| "You are partially responsible for any disparity in
12 | the building of Mills. This was your job to see the xX XxX x x false
district followed Plan 2000." Objection: Rule 701

 

| "On Nov | youhad a principals meeting where you
tell them that they have not been following Plan

 

 

 

 

 

 

 

 

Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 5 of 9

 

 

 

 

 

 

 

 

 

 

 

” 2000. If that is true then it is your fault as that was = = x x false
your job."
| "You cannot blame other people for PCSSD being
12 | out of compliance with plan 2000 for the past four x x x Xx false
years."
| "At summer administrator meetings you tell the
13 | principles it was unacceptable that we did x x 4 x true
not have higher academic achievement."
13 "Once again, you have been the Elementary x x X X ‘ae
Director for 5 years
"and you bear the burden of raising student
a achievement." Objection: Rule 701 = a x - ats
"On Wed Oct 25 a potentially dangerous situation
14° occurred at SH Freshman Academy." See P. Ex. 19 * = x % Tulse
14* | "The board was not notified of this" Xx x xX xX false
14* La had to hear it from the community later that Xx x Xx x
night."

 

 

 
Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

"I called you about it on Thursday to see why we
14* | were not notified and why Freshman Academy and x xX x xX true
Cato were not placed on lockdown."

 

| "You indicated you had just heard the details that

 

14* . oy x x x true
morning
"That it is not true and should not be true. Your

14* | staff should keep you aware of any potential threat x x x x false

to students and staff and I know they did."

 

"You did not choose to inform the Board and did
not question why the schools were not placed on
14* | lockdown once it was determined a threat have x xX xX xX false
been made against a school." See P. Ex. 19

 

| "11/14/17 ordered a hundred and fifty imprinted
15 | umbrellas for central office staff to give as x xX x x true
Christmas gifts." See P. Ex. 15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15 | "Cost of $2,436.84" See P. Ex. 15 xX x xX x true
. "was told it would be an audit finding as you can't

le do that with taxpayer dollars." See P. Ex. 15 a x 4 i

15 | "Dr. Warren said she was told it was not an audit x x X M
finding" See P. Ex. 15 801(d)Q)

15__| "I. know she was told exact opposite." xX x x xX
"11/14/17 Told to stop hiring subs for an

16 | administrator when there is another administrator x xX x x true
in the building."
_ a eek on x ,

16 She said this was past practice. x 801(d\(2) xX true
"I reminded her it was not practice when we were

16 both in the district." Objection: Rule 401 a x x x wus

17 4 "11/14/17 Questioned about trip to Kansas City." x x x x true

 

Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 6 of 9

 

 
Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 7 of 9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

"She said ADE told them to visit and those going x
17 | where Tackett, Reid, Altschul, Burgess and 801(d)(2) true
Whitfield"
7 She failed to tell us that she and Clayton were also x x false
going.
"Also pretty sure ADE did not have them on a list
i? to visit." Objection: Rule 701 # a false
7 We explained the perception of all these trips x x X
when we have no money.
18 11/14 : 17 told her to stop hiring Cherrie x x Xx fee
Johnson
19* 11/ 14 /17 telat her to start following policy on x Xx x true
overtime and
19* Inference. Dr. Warren was not following Overtime x x x false
Policy
19* | "it must be approved prior to it being taken" x xX true
19* Inference: Overtime is not being approved before it x Xx x false
is being taken
WA Atote : 2
20 4 district admin show up for the ASBA Xx x Xx itue
conference in Jan.
20 | "It was not a joint conference" Xx x x true
0 Inference: District administrators were ineligible to x Biles
attend
2] "Slush fund comment in board meeting about fund x x x
balance" Objection: Rule 401 801(d)(2)
"Handling of issue at Robinson HS with gun. No
22* | police and AP chewed out for doing the right thing" x xX x false
See P. Ex. 51
23 | "Lance Levar issue" x x x

 

 

 

 

 

 

 

 

 

 

 

 

 

2 ASBA, Arkansas School Board Association.

 

 
Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 8 of 9

Prepared by Sarah Howard Jenkins
Ark. Bar #97046
September 9, 2020

 

24

"Repeatedly berating the principals for perceived
building discrepancies at Mills and Rob"

false

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:19-cv-00655-BSM Document 40-45 Filed 09/11/20 Page 9 of 9

SWORN DECLARATION

STATE OF ARKANSAS
PULASKI COUNTY

Before me, the undersigned Notary, | herese M Cheattraw, on this 9th day of
September 2020, personally appeared Sarah Howard Jenkins, known to me to be a creditable

person and of lawful age, who being first duly sworn by me, on her oath deposes and says:
On September 9, 2020, I compiled the attached Evidentiary Summary of Defendants'

Exhibit I and corresponding Deposition testimony by Dr. Linda Remele, in Defendants’ Exhibit

 
      

Howard Jenkins

Sarah
“ Ark. Bar # 97046
PO Box 242694
Little Rock, AR 72223

Subscribed and sworn to before me this Nu day of September, 2020

Uy,

wiitttELedaegy,
ww NW C Ay Ne, b

   

Phusse M, Chuatheox
Notary Public

Vy wet —
os
craw

My,
7
“Peo eiaony

  

Branco

mA SK\ ON
os 3 5 eoanargy sree
My commission expires: 06/23/9095 , 2626
